DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaneko et al (PG-PUB US 2005/0214181).
Regarding claim 25, Kaneko et al disclose a plasma generating device (ABSTRACT). The apparatus comprises
(1) a chamber 1b/101 divided into one or more enclosed portions/sections (i.e. a housing….., Figures 1 & 10, paragraphs [0040] & [0070]);
(2) a high-voltage electrode 5a/105 in the middle portion/section of the chamber (i.e. a high-voltage electrode…a first portion…, . Figures 1 & 10, paragraphs [0041] & [0071]);
(3) a first ground electrode 4a/104a in the left portion/section of the chamber and proximate to an introduction port 2, wherein the left portion/section of the chamber is on the left side of the high-voltage electrode 5a/105 (i.e. a first ground electrode…a second portion…and proximate to a feed inlet…on a first side…, Figures 1 & 10, paragraphs [0041] & [0071]);
(4) a second ground electrode 4b/4c/104b in the right portion/section of the chamber and proximate to a discharge port 3, wherein the right portion/section of the chamber is on the right side of the high-voltage electrode 5a/105 (i.e. a second ground electrode… a third portion…and proximate to a product outlet…on a second side…, Figures 1 & 10, paragraphs [0041] & [0071]);
(5) a first dielectric plate 6a/106a between the first ground electrode 4a/104a and the high-voltage electrode 5a/105, wherein (i) the dielectric 6a/106a comprises a passage 65 and pores 66 for flowing the stream from the left portion/section to the middle portion/section of the chamber; and (ii) the average gap of the passage is about 1 mm (i.e. a first dielectric plate…having…first openings… between 1 mm and 100 mm…, Figures 1, 3, & 10, paragraphs [0041], [0046], & [0071]);
(6) a second dielectric plate 6b/106b between the second ground electrode 4b/4c/104b and the high-voltage electrode 5a/105, wherein (i) the dielectric 6b/106b comprises a passage 65 and pores 66 for flowing the stream from the middle portion/section to the right portion/section of the chamber; and (ii) the average gap of the passage is about 1 mm (i.e. a second dielectric plate…having…second opening…between 1 mm and 100 mm…, Figures 1, 3, & 10, paragraphs [0041], [0046], & [0071]).
 It has been held that the disclosure in the prior art of any value within the claimed range is an anticipation of that range. And a prima facie case of obviousness exists in the case where the claimed range overlaps range disclosed by the prior art. In re Wertheim 191 USPQ 90.
“a liquid reaction stream” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115). 
The limitation of “a feed inlet” or “a product outlet” does not recite any additional structure and will be interpreted as “an inlet for introducing material” and “an outlet for discharging material”, respectively. The introduction port 2 of Kaneko is for introducing material, hence “a feed inlet”. The discharge port 3 of Kaneko is for discharging material, hence “a product outlet”.
The limitation of “wherein the high-voltage electrode……when supplied with electric power” is related to a manner of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 11, 13-16, and 24-25 are rejected under 35 U.S.C. 103 as obvious over Vangeneugden et al (PG-PUB US 2008/0292497) in view of Kaneko et al (PG-PUB US 2005/0214181) .
Regarding claims 1 and 25, Vangeneugden et al disclose a plasma generating device for treatment of solid, liquid and gas (ABSTRACT). The apparatus comprises
(1) a  reactor chamber 7 divided into one or more enclosed portion/section and having an inlet 9 and an outlet 11 (i.e. a housing…..including a feed inlet, & a production outlet…, Figures 6 & 7, paragraphs [0037] & [0038]);
(2) liquid phase, such as water, supplied to the reaction chamber through the inlet 9, wherein the liquid phase may be from a swimming pool or Jacuzzis (i.e. a liquid feed, & a vessel…,Figures 6 & 7, paragraphs [0001], [0037] & [0038]);
(3) a high-voltage electrode 1 in the middle portion of the reaction chamber (i.e. a high-voltage electrode…a first portion…, Figures 2, 6 & 7, paragraphs [0037]-[0038], & [0060]);
(4) a first/left ground electrode 4 in the left portion of the reaction chamber, wherein the left portion of the chamber is on the left side of the electrode 1 (i.e. a first ground electrode…a second portion… on a first side…, Figures 2, 6 & 7, paragraphs [0025], [0037]-[0038], & [0060]); 
(5) a second/right ground electrode 4 in the right portion of the reaction chamber, wherein the right portion of the chamber is on the right side of the electrode 1 (i.e. a second ground electrode… a third portion…on a second side…, Figures 2, 6 & 7, paragraphs [0025], [0037]-[0038], & [0060]); 
(6) a first dielectric layer 2 between the first ground electrode 4 and the electrode 1 (i.e. a first dielectric …, Figures 6 & 7, paragraphs [0037] & [0038]);
(7) a second dielectric layer 2 between the second ground electrode 4 and the electrode 1 (i.e. a second dielectric …, Figures 6 & 7, paragraphs [0037] & [0038]).
Vangeneugden teaches that the liquid may flow into the reactor chamber in a parallel or cross flow manner  and the dielectric layer 2 is surrounded the electrode 1 (paragraphs [0035] & [0060]), but does not teach the dielectric layer as being a dielectric plate having one or more openings for flowing the liquid through. 
However, Kaneko et al disclose a plasma generating device for treatment of gas and soil contaminants (ABSTRACT & paragraph [0039]).  Kaneko teaches that the apparatus comprises a high voltage electrode 5a/105 in the middle portion of the chamber, a first ground electrode 4a/104a in the left portion of the chamber and proximate to an introduction port 2, a second ground electrode 4b/4c/104b in the right portion of the chamber and proximate to a discharge port 3, a first dielectric plate 6a/106a having a passage 65 and pores 66 for flowing the stream from the left portion to the middle portion of the chamber, and a second dielectric plate 6b/106b having a passage 65 and pores 66 for flowing the stream from the middle portion to the right portion of the chamber, wherein the average gap of the passage is about 1 mm (Figures 1, 3 & 10, paragraphs [0041], [0046], & [0071]).
Kaneko further indicates that the plasma generating device has such configuration can allow the substance to be treated flowing through the passage and improve treatment (paragraphs [0012] – [0020]).
 Vangeneugden teaches that the plasma generating device may be used for treatment of solid, liquid or gas and  the liquid may flow into the reactor chamber in a parallel or cross flow manner (paragraphs [0022], & [0035]). Kaneko teaches that the plasma generating device may be used for treatment of gas or soil contaminants and may be arranged to allow the substance flowing in a direction parallel or perpendicular to the electrodes (Figures 1-2, 4-5, 7-9, paragraphs [0064] & [0067]).  
One having ordinary skill in the art, upon reading the teaching of Kaneko, would have realized the desirability of improving treatment by utilizing a dielectric plate having passage and pores for allowing the substances to be treated perpendicularly flowing through the electrodes and dielectrics. Therefore, it would be obvious for one having ordinary skill in the art to utilize a dielectric plate having passage with average gap of 1 mm and pores as suggested by Kaneko in order to allow the substance to be treated perpendicularly flowing through the passage of the dielectrics and improve treatment within the device of Vangeneugden with reasonable expectation of success.
As such, the combined device of Vangeneugden/Kaneko allows the substances to be treated flowing perpendicular to the electrodes and the dielectric plates having passages with an average gap of 1 mm, wherein one of the dielectric plate is close to the inlet while the other dielectric plate is close to the outlet.
  It has been held that the disclosure in the prior art of any value within the claimed range is an anticipation of that range. And a prima facie case of obviousness exists in the case where the claimed range overlaps range disclosed by the prior art. In re Wertheim 191 USPQ 90.
The limitation of “wherein the high-voltage electrode……when supplied with electric power” is related to a manner of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 2, Kaneko teaches that the left portion is between the middle portion and the introduction port 2 (Figures 1 & 10).
Regarding claim 3, Vangeneugden teaches that photocatalyst may be provided on the right or left portion of the reaction chamber (paragraphs [0030] & [0060]). Kaneko teaches that the dielectric 6a/6b/106a/106b in the left or the right portion of the chamber comprises catalyst (Figures 1, 3, & 10, paragraphs [0041], [0046], & [0071]).
Regarding claim 6, Vangeneugden teaches that voltage is applied between electrodes for generating plasma  (paragraphs [0026] & [0040]). Kaneko teaches that the high voltage electrode is connected to an AC power supply 12 (Figure 1, paragraph [0041]).
Regarding claim 7, Kaneko teaches an AC power supply 12 (Figure 1, paragraph [0041]).
Regarding claim 8, Vangeneugden teaches that water is supplied to the reaction chamber through the inlet 9 (Figures 6 & 7, paragraphs [0001], [0037] & [0038]). Kaneko teaches that the material is introduced from the left portion to the middle portion of the chamber through the introduction port 2 (Figures 1 & 10, paragraph [0040]).
Regarding claim 9, Vangeneugden teaches that the treated water is left the reaction chamber through the outlet 11 (Figures 6 & 7, paragraphs [0037] & [0038]). Kaneko teaches that the material is discharged from the middle portion to the right portion of the chamber through the discharge port 3 (Figures 1 & 10, paragraph [0040]).
Regarding claim 11, Vangeneugden teaches that the central electrode 1 is positioned in the middle section of the chamber between the ground electrodes 4 (Figures 6 & 7, paragraphs  [0037] & [0038]). Kaneko teaches that the high voltage electrode is in the middle portion while the ground electrodes are provided at the left portion and the right portion of the chamber (Figures 1 & 10).
Regarding claim 13, Vangeneugden teaches that water is supplied to the reaction chamber through the inlet 9 and the treated water is left the reaction chamber through the outlet 11 (Figures 6 & 7, paragraphs [0037] & [0038]). Kaneko teaches that the material is introduced from the left portion to the middle portion of the chamber through the port 2 and the material is discharged from the middle portion to the right portion of the chamber through the port (Figures 1 & 10, paragraph [0040]).
Regarding claim 14, the cited limitation is related to a manner of operating the device, which does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claims 15 and 16, the cited limitations are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 24, Vangeneugden teaches water (paragraphs [0001] & [0022]).
Response to Arguments
Due to the applicant’s amendments, rejections under 112 are withdrawn.
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Claims 1-3, 6-9, 11, 13-16, and 24-25 are rejected.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795